Citation Nr: 0638736	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-16 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity.  

2.  The veteran's hepatitis C did not cause him to have 
anorexia with minor weight loss and hepatomegaly.  Nor does 
it cause him to have incapacitating episodes lasting at least 
four weeks, but less than six weeks, during the past 12 month 
period.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a higher rating for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.114, DC 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 51-60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61-70 indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  

The veteran underwent a VA PTSD examination in January 2003.  
The veteran reported using alcohol and drugs to cope with the 
trauma he experienced while serving in Vietnam.  He reported 
that he had been to jail many times for drug possession, 
conspiracy, drug smuggling, and fighting.  The veteran stated 
that he could not adjust to civilian life and used drugs and 
alcohol as a coping mechanism.  

The veteran told the examiner that he did not sleep well, 
that he had nightmares two or three times a month, and that 
he felt restless.  He did not receive regular psychiatric 
treatment for PTSD.  Over the years, the veteran reported 
having several good jobs, but that he sabotaged himself.  
Most recently, he worked as a car salesman for seven years.  
At the time of his examination, he was still working full-
time as a car salesman, but he did not think he did well or 
was very productive.  

The veteran lived alone at the time of his examination.  He 
had been married twice, and had no children.  He had a small 
circle of friends, but he stated that he was not very 
sociable.  The veteran reported flashbacks and problems with 
anger.  Intrusive thoughts were the most frequent when the 
veteran tried to maintain sobriety.  The veteran reported 
that he stopped drinking alcohol one year prior to the 
examination and had not used drugs in two and a half years.  

Upon examination, the veteran was casually dressed and fairly 
groomed.  He appeared tense and nervous.  He was verbal and 
logical.  There was no evidence of acute psychotic symptoms.  
He denied delusions and paranoia.  His affect was constricted 
and his mood was depressed and anxious.  He denied suicidal 
ideation or intent.  He denied homicidal thoughts.  The 
examiner found his insight and judgment were fair.  The 
examiner provided a diagnosis of PTSD and assigned a GAF 
score of 60-65.  

The Board finds that the examination cited above provides 
evidence against a 50 percent evaluation.  The veteran 
displayed several symptoms enumerated in the criteria for a 
30 percent evaluation.  He was depressed, anxious, and 
reported poor sleep.  The veteran did not display any of the 
symptoms listed in the 50 percent evaluation criteria.  His 
affect was constricted, not flat.  His speech was not 
circumstantial, circumlocutory, or stereotyped.  He did not 
report panic attacks.  He did not have memory loss.  His 
insight and judgment were fair, not impaired.  The only 
symptom he displayed that was listed in the 50 percent 
criteria was slight difficulty in establishing and 
maintaining effective work and social relationships.  He had 
been married twice and had few friends.  

However, the Board finds that the overall disability picture 
for the veteran's PTSD does not more closely approximate a 50 
percent rating.  38 C.F.R. § 4.7.  The veteran did not have 
occupational and social impairment with reduced reliability 
and productivity due to his PTSD symptoms.  He had been 
employed for seven years at the time of his examination and 
he displayed one symptom listed in the 50 percent criteria as 
compared with many symptoms listed in the 30 percent 
criteria.  The Board finds the post-service medical record 
provides evidence that supports this finding, providing 
evidence against this claim.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected hepatitis C, currently 
evaluated as 20 percent disabling under DC 7354, hepatitis C.  
38 C.F.R. § 4.114.  Under DC 7354, a 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgias, and right upper quadrant pain) having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 month period.  A 40 percent rating 
is warranted for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgias, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks during the past 12 month period.  

In February 2003, the veteran underwent a VA liver, gall 
bladder, and pancreas examination.  At the time of his 
examination, he was taking Ribavirin and PEG-intron 
interferon treatment.  Upon examination, the veteran's color 
was normal.  He was 70 inches tall and weighed 163 pounds.  
When the physician examined the veteran's abdomen, a right 
costal margin firmness was felt approximately 1-2 centimeters 
at the right costal margin.  The veteran's spleen could not 
be felt.  The examiner concluded that the veteran had a 
normal appearance grossly.  

VA treatment records from January 2003 to July 2003 show that 
the veteran tolerated his hepatitis C treatment well, and 
that his viral load, while positive, was decreasing.  In 
February 2003, the veteran complained of fatigue and nausea.  
He was prescribed with Reglan to relieve his nausea.  The 
veteran reported that he was working full time.  In March 
2003, the veteran complained of fatigue but stated he was 
still able to work. In April 2003, the veteran complained of 
fatigue but stated that his nausea was helped by taking 
Reglan.  In July 2003, the veteran decided to discontinue 
treatment after six months.  

The Board finds that the facts and examination cited above 
provide evidence against the veteran's claim.  The veteran's 
VA treatment records and February 2003 examination show that 
he did not have incapacitating episodes having a duration of 
at least four weeks.  In fact, the veteran was able to work 
full time while receiving treatment for hepatitis C.  There 
is also no evidence of record to show that the veteran had 
daily fatigue, malaise, and anorexia with minor weight loss 
and hepatomegaly.  No weight loss is documented in the 
veteran's treatment records, and the veteran reported that 
Reglan relived his nausea.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hepatitis C does not 
more closely approximate a 40 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeals arise from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation for either PTSD or hepatitis C have not been met 
at any time to warrant a staged rating.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed his claims to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD and 20 percent for 
hepatitis C.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice, prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for PTSD is denied.  

An increased evaluation for hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


